Citation Nr: 1205358	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant served on active duty from August 1966 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decisional latter of the Chicago, Illinois VA Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the appellant's claims file.  At the Travel Board hearing, the appellant was granted a 90 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709.  That period of time has lapsed and no additional evidence was received.  Additional evidence was submitted without a waiver of initial Agency of Jurisdiction (AOJ) consideration at the Travel Board hearing; however, such evidence is cumulative of evidence that is already of record, and is therefore not pertinent.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply to the appellant's claim to reopen the matter of whether his character of discharge is a bar to VA benefits.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, proper VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was provided a VCAA notice letter in May 2007; however, a close review of the letter shows that it does not identify the correct issues on appeal.  In particular, it identifies the issues on appeal as: (1) entitlement to service connection for posttraumatic stress disorder (PTSD), and (2) entitlement to nonservice-connected pension benefits.  However, before entitlement to such benefits may be established, a threshold issue to be addressed is whether the appellant has Veteran status, as without such status, he is barred from the payment of VA benefits.  See 38 C.F.R. § 3.12.  The May 2007 letter does not provide the appellant with an explanation as to how he may substantiate a claim for Veteran status, and is therefore inadequate under Dennis.

With respect to Kent, because the May 2007 letter identified the incorrect issues on appeal, it also failed to provide him with the correct notice as to what information and/or evidence was needed in order to reopen his claim to establish that his character of discharge was not a bar to VA benefits.  Significantly, the May 2007 letter advised the Veteran that his claim for service connection for PTSD had been previously denied by a February 1999 rating decision because it was not shown that he had a diagnosis of such disability.  As was explained above, however, this is not the correct issue on appeal.  Instead, the appellant should be advised that his claim to establish that his character of discharge is not a bar to VA benefits was previously denied by a July 2005 Board decision that is now final (38 U.S.C.A. § 7104); therefore, in order to reopen such a claim, he must submit new and material evidence that relates to that matter.

There is no other communication to the appellant from the RO providing the specific notices required by Dennis and Kent.  The Board has conducted a thorough review of the record to determine whether the appellant (who is pro se) is prejudiced by lack of such notice.  As statements from him, to include his testimony at the September 2011 Travel Board hearing, do not indicate that he in fact understands what he needs to submit to reopen his claim to establish veteran status, or why he was previously denied veteran status, the Board finds that he is indeed prejudiced by not being provided with VCAA-compliant notice.  

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a letter providing him the notice required under Dennis v. Nicholson, 21 Vet. App. 18 (2007), specifically explaining what is necessary to establish veteran status.  

This letter should also provide the appellant with the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to specifically include the reasons and bases for his previous denial (in July 2005), and what evidence would be considered new and material.  

The appellant should have ample opportunity to respond; if any further development is indicated (based on his response(s)), the RO should arrange for such development.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

